Citation Nr: 1024786	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the RO in Los Angeles, 
California that granted increased 10 percent ratings for service-
connected chondromalacia of the right and left knees, and 
determined that new and material evidence had not been submitted 
to reopen a claim for service connection for a stomach disorder.  
A Board hearing was requested and scheduled, but the Veteran 
failed to report for such hearing.

With respect to the application to reopen a claim for service 
connection for a stomach disorder, regardless of the 
determination reached by the RO, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).  Therefore, the initial question 
before the Board is whether new and material evidence has been 
presented.

The issues of entitlement to increased ratings for chondromalacia 
of the right and left knees are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a stomach disorder in an 
October 1972 rating decision and properly notified the Veteran, 
who did not appeal that decision.


2.  Evidence received since the October 1972 rating decision is 
cumulative or redundant of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for a stomach disorder, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received, the claim for 
entitlement to service connection for a stomach disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in November 2004.

Although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
application to reopen a claim for service connection is being 
denied, and hence no rating or effective date will be assigned 
with respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Moreover, the Board notes that in letters dated in September 2007 
and December 2007 pertaining to other claims by the appellant, 
the RO advised her of the manner in which VA assigns a disability 
rating and an effective date if a claim is granted.  The 
application to reopen the claim for service connection for a 
stomach disorder was last readjudicated in a February 2009  
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, and assisted the 
appellant in obtaining evidence.  The Board notes that a VA 
examination has not been scheduled with respect to the stomach 
disability claim.  However, in the absence of a disease, injury 
or event in service and a current condition, a VA examination is 
not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Moreover, governing law provides that 
nothing in 38 U.S.C.A. § 5103A shall be construed to require the 
Secretary to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Veteran contends that she has a stomach disorder that was 
incurred in service.  The RO denied service connection for a 
stomach disorder in an October 1972 decision.  The Veteran was 
notified of this decision by a letter dated in November 1972, she 
did not appeal, and the decision is final, with the exception 
that the claim may be reopened if new and material evidence has 
been submitted, and if so reopened, the claim will be reviewed on 
a de novo basis.  38 U.S.C.A. §§ 7105, 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Evidence is "new" if it was not of record at the time of the last 
prior final denial of the claim.  It is "material" if, by itself 
or when considered with previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence must not be cumulative or redundant of 
the evidence of record at the time of the last prior final denial 
of the claim, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence associated with the file at the time of the prior 
October 1972 RO decision includes service treatment records from 
the Veteran's period of active duty, reflecting episodic gastric 
complaints.  In April 1971, she was diagnosed with questionable 
functional bowel disease, and a gastrointestinal (GI) series was 
scheduled.  In November 1971, she complained of nausea, anorexia 
and a jittery feeling of the stomach, with no vomiting or 
diarrhea.  The diagnostic impression was gastroenteritis.  On 
separation medical examination in March 1972, the Veteran's 
abdomen and viscera were clinically normal.  The examiner noted 
that the Veteran reported that she had frequent indigestion, and 
that an August 1971 upper gastrointestinal (UGI) series was 
normal.  He indicated that there were no complaints and no 
sequelae.  The Veteran also reported that she had experienced 
nausea while riding a bus; the examiner noted that there were no 
complaints and no sequelae.  The examiner did not diagnose a 
stomach disorder.


VA outpatient treatment records dated in May 1972 reflect that 
the Veteran complained of weakness, malaise, and decreased 
appetite for the past 5-6 days.  Tetracycline was prescribed.  An 
August 1972 VA examination reflects that the Veteran reported 
that she had numerous episodes of periumbilical distress whenever 
she ate rich or greasy foods.  The examiner noted that a February 
1972 UGI series was normal.  An August 1972 UGI series performed 
during the current examination was negative.  The examiner 
indicated that there was no diagnosis for the Veteran's reported 
"stomach disorder," and referred the reader to a special 
neuropsychiatric VA examination.  In its October 1972 decision, 
the RO found that the Veteran had no current stomach disorder.

In October 2004, the appellant filed an application to reopen the 
previously denied claim for service connection for a stomach 
disorder.  In a March 2005 rating decision (currently on appeal), 
the RO denied the claim.

Evidence submitted since the October 1972 rating decision 
includes VA and private medical records reflecting treatment for 
multiple conditions.  VA medical records dated in 1976 reflect 
treatment for depression, with symptoms including sleep 
disturbance, anorexia, and lack of energy.  In November 1997, the 
Veteran complained of stress, and reported a history of 
endometriosis.  In June 1999, she was seen for complaints of 
abdominal discomfort for two days, and denied nausea and 
vomiting.  The diagnostic assessment was history of hysterectomy, 
endometriosis, operation times two.  The examiner opined that the 
discomfort might be secondary to the above, and/or to adhesions.  
Private medical records dated in 2007 reflect that the Veteran 
was seen for evaluation of possible fibromyalgia; she reported 
that she did not take non-steroidal anti-inflammatory drugs such 
as Motrin because of stomach problems.  The additional VA and 
private treatment records are entirely negative for a diagnosis 
of a chronic stomach disorder.  Thus, although such evidence is 
new, it is not material, as it does not demonstrate that the 
Veteran currently has a chronic stomach disorder and therefore 
does not raise a reasonable possibility of substantiating the 
claim.

Additional evidence submitted since the October 1972 decision 
also includes the Veteran's duplicative contentions that she 
incurred stomach problems in service.  Such statements are 
duplicative, not new.

While the Veteran contends that she has a current stomach 
disorder that is related to service, the question of medical 
diagnoses or causation can only be made by individuals possessing 
specialized training and knowledge.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(noting that new and material evidence requirement is not 
satisfied by the Veteran's own unsubstantiated opinion as to 
medical matters).  

In summary, new and material evidence has not been received since 
the prior denial of the claim for service connection for a 
stomach disorder by the RO in October 1972, and the claim is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence not having been received, the claim of 
entitlement to service connection for a stomach disorder is not 
reopened, and the appeal is denied.


REMAND

With respect to the claims for increased ratings for service-
connected bilateral knee disabilities, the Board finds that 
additional development is necessary prior to Board review.

The Veteran failed to report for a VA orthopedic examination to 
evaluate her service-connected knee disabilities, scheduled in 
March 2008.  A review of the file reflects that the notice of the 
March 2008 examination was sent to an incorrect/outdated address.  
Moreover, the Board finds that it does not appear from the record 
that the Veteran was specifically informed of 38 C.F.R. § 3.655.

VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the most recent VA orthopedic examination of the Veteran's 
knees was performed in December 2004, and the Veteran has 
contended that these disabilities have worsened since her last 
examination.  Although the RO has made an attempt to conduct 
another VA examination of these disabilities in connection with 
her appeal, such has not yet been done.  Given the state of the 
evidence and the nature of the claim, on remand, the Veteran 
should be scheduled for an examination.  38 U.S.C.A. § 5103A.

The RO must specifically advise the Veteran of 38 C.F.R. § 
3.655(a),(b), and the impact to her claims if she does not report 
for another VA examination.  The RO should ensure that the VAMC's 
notification to the Veteran of her scheduled examination is 
mailed to her at her correct address.  In this regard, the Board 
notes that the Veteran's address has apparently changed twice 
during the pendency of this appeal.

The Veteran is hereby notified that it is her responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action is completed and verify the Veteran's 
current, correct, address.

2.  The RO must specifically advise the 
Veteran of 38 C.F.R. § 3.655(a), (b), and the 
impact to her claims if she does not report 
for another VA examination.

3.  The RO should furnish the Veteran the 
appropriate release of information forms in 
order to obtain copies of all VA and private 
medical treatment that have not been 
previously submitted pertaining to treatment 
for her bilateral knee disabilities.

4.  The RO should schedule the Veteran for 
another VA orthopedic examination to 
determine the current level of severity of 
her service-connected chondromalacia of the 
left and right knees.  All necessary tests 
should be performed, and the claims file must 
be provided to the examiner for review.  
Complete range of motion and instability 
testing must be reported.

The examiner should identify and describe the 
severity of all symptoms, including 
limitation of motion, recurrent subluxation 
or lateral instability, and whether there is 
objective evidence of pain on motion.  If so, 
the examiner should identify to what extent 
the Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with repeated 
use.  The examiner should equate such 
functional losses to additional degrees of 
limited motion (beyond that shown 
clinically).

A complete rationale for all opinions 
expressed should be given.

5.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record and adjudicate the 
Veteran's claims for increased ratings.  If 
the appeals remain denied, the Veteran and 
her representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


